Title: To Alexander Hamilton from Fisher Ames, [December 1800]
From: Ames, Fisher
To: Hamilton, Alexander



[December, 1800]
Dear Sir

The situation we are in, though not unexpected by a few, has filled the public with equal surprise and terror. The votes, Rhode Island excepted, have been given in a manner to take away that sort of reproach from the Hamiltonians that momentary interests and the petulance of disappointment wd. otherwise have naturally thrown upon us. I discern symptoms of general wish to pass an act of oblivion, and to unite in self defence agt oppression, the danger of which folly persisted in refusing to discover, so long as there was, in reference to the election, any utility in thinking right, and acting together.
While we had a real or reputed federal head, weak men could see no danger, except in over federalism. Supposing the Gov. to have, intrinsically, ample means of self defence, and it being in federal hands, all, they thought, was safe, unless the men in power should govern too much and carry things too far. True patriots ought to lean agt the admn. according to their opinions & feelings. This political hypercriticism is soothing to the weak who happen to be vain, and are not yet found out or do not know that they are. It passes for independence of spirit, for superior sense and virtue. This sort of vanity makes bad federalists as well as many democrats; it has inspirited the assault, and dispirited the defence of the cause. It is only at times when people are very heartily afraid of their adversary, that they are well united to their party. That time has come: and all the talent, patriotism, and worth, and weight of character, in the country, ought now to be in requisition to save it. You are no stranger to my just estimate of the importance of your services and talents, and of the like importance of the country’s relying on them and claiming them. I will not say that you could have delayed or suppressed your book, or that it’s ultimate effects will not be salutary. But though I think it one of your best written performances, there existed more unlucky momentary causes to make it unacceptable to federal men than any thing you ever wrote. In political affairs few speak so much from respect for truth as for stage effect. In the sphere of politics
“All would be gods and rush into the skies.”
The disclosure of truth implies previous ignorance. Few dwell on faults that they do not claim to have discovered, and those they exaggerate. Your book told less than we knew, because you wd. not charge, I suppose, more than you could prove. It told more than others would admit they had to learn, and especially those who extol the man who is the subject of your writing. Yet it is amusing to hear many begin thus: Mr. Adams has his faults, we know, then conceding ten or twenty, such as are fatal to his political reputation, yet why Should General H. come out now with his pamphlet, to divide and distract the federal councels? It was insidious unfair, and deeply rancorously hostile. You well know there is no such thing as persuading people to believe or doubt, ag. their inclinations. It has, therefore, been the opinion of your friends, that the facts stated must be left to operate on the public mind, and that the rage of those whom they wound, will give them currency. At no very distant day, every right impression will be made; and it is not clear that it would be made the sooner for our sustaining, in the Newspapers, the results that ought to be drawn from your facts. In conversation, we have been explicit enough, and our Legislature was pretty extensively impressed with our sentiments. Mr Cabot and I would readily say or write any proper thing in vindication of your character, if it were necessary. But we justly deem it superior to the prejudices against you, which have been spread with much art and some success. You know the cause and most of the pretexts. The Jacobins admit that you are their most dreaded adversary, and they greatly enjoy it, that the station unanimously assigned to you by your enemies, should torment and distract their enemies. These however are I trust and hope only temporary prejudices, which, with their author and the occasion are already on the wane.
It is exceedingly important that the Federalists should unite. The soundness of their councels, and their success in impressing the public, will probably depend upon you as much in future as in time past.
